Name: 70/108/EEC: Council Decision of 27 January 1970 amending the Council Decision of 13 May 1965 implementing Article 4 of the Council Decision of 22 June 1964 on the organisation of an inquiry into infrastructure costs in respect of transport by rail, road and inland waterway
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1970-01-30

 Avis juridique important|31970D010870/108/EEC: Council Decision of 27 January 1970 amending the Council Decision of 13 May 1965 implementing Article 4 of the Council Decision of 22 June 1964 on the organisation of an inquiry into infrastructure costs in respect of transport by rail, road and inland waterway Official Journal L 023 , 30/01/1970 P. 0024 - 0025 Finnish special edition: Chapter 7 Volume 1 P. 0095 Danish special edition: Series I Chapter 1970(I) P. 0051 Swedish special edition: Chapter 7 Volume 1 P. 0095 English special edition: Series I Chapter 1970(I) P. 0064 Greek special edition: Chapter 07 Volume 1 P. 0133 Spanish special edition: Chapter 07 Volume 1 P. 0128 Portuguese special edition Chapter 07 Volume 1 P. 0128 ++++ ( 1 ) OJ N 88 , 24 . 5 . 1965 , P . 1473/65 . ( 2 ) OJ N C 41 , 1 . 4 . 1969 , P . 6 . ( 3 ) OJ N C 48 , 16 . 4 . 1969 , P . 9 . COUNCIL DECISION OF 27 JANUARY 1970 AMENDING THE COUNCIL DECISION OF 13 MAY 1965 IMPLEMENTING ARTICLE 4 OF THE COUNCIL DECISION OF 22 JUNE 1964 ON THE ORGANISATION OF AN INQUIRY INTO INFRASTRUCTURE COSTS IN RESPECT OF TRANSPORT BY RAIL , ROAD AND INLAND WATERWAY ( 70/108/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 75 THEREOF ; HAVING REGARD TO THE COUNCIL DECISION OF 13 MAY 1965 ( 1 ) IMPLEMENTING ARTICLE 4 OF THE COUNCIL DECISION OF 22 JUNE 1964 ON THE ORGANISATION OF AN INQUIRY INTO INFRASTRUCTURE COSTS IN RESPECT OF TRANSPORT BY RAIL , ROAD AND INLAND WATERWAY , AND IN PARTICULAR TO ARTICLE 4 THEREOF ; HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ; HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 2 ) ; HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 3 ) ; WHEREAS ARTICLE 4 ( 1 ) OF THE DECISION OF 13 MAY 1965 PROVIDES FOR THE CARRYING OUT BY MEMBER STATES OF INDIVIDUAL STUDIES WITH THE OBJECT OF IDENTIFYING THE PROBLEMS INVOLVED IN APPLYING CERTAIN METHODS OF ALLOCATING INFRASTRUCTURE COSTS ; WHEREAS , HOWEVER , ARTICLE 4 ( 3 ) EXPRESSLY LAYS DOWN THAT THESE PROVISIONS MAY BE AMENDED IN ORDER TO TAKE INTO ACCOUNT THE RESULTS OF THE PILOT STUDY REFERRED TO IN ARTICLE 3 ; WHEREAS THIS STUDY SHOWS THAT MOST OF THE INDIVIDUAL STUDIES ORIGINALLY PROVIDED FOR CAN , WITHOUT GIVING RISE TO DIFFICULTY , BE DISCONTINUED ; WHEREAS , HOWEVER , THE PILOT STUDY DID NOT ENABLE THE PROBLEMS OF ROAD INFRASTRUCTURE IN URBAN AREAS TO BE DEFINED ; WHEREAS IT IS THEREFORE NECESSARY TO PROVIDE FOR THE CONTINUANCE OF THE STUDIES PRESCRIBED ON THAT ACCOUNT WHILE AT THE SAME TIME FORMULATING THEIR AIMS AFRESH AND REDEFINING THE CRITERIA TO BE APPLIED IN SELECTING CASES FOR STUDY ; WHEREAS THE OBJECT OF SUCH STUDIES SHOULD BE BOTH TO CLARIFY THE THEORETICAL ASPECTS OF THE PROBLEMS INVOLVED IN CHARGING FOR THE USE OF INFRASTRUCTURE IN URBAN AREAS AND TO ELABORATE THE MEANS REQUIRED FOR THE POSSIBLE INTRODUCTION OF SUCH A SYSTEM OF CHARGING ; HAS ADOPTED THIS DECISION : ARTICLE 1 THE FOLLOWING SHALL BE SUBSTITUTED FOR THE WORDING OF ARTICLE 4 OF THE COUNCIL DECISION OF 13 MAY 1965 IMPLEMENTING ARTICLE 4 OF THE COUNCIL DECISION OF 22 JUNE 1964 ON THE ORGANISATION OF AN INQUIRY INTO INFRASTRUCTURE COSTS IN RESPECT OF TRANSPORT BY RAIL , ROAD AND INLAND WATERWAY : " 1 . MEMBER STATES , WITH THE EXCEPTION OF LUXEMBOURG , SHALL EACH CARRY OUT A STUDY WITH THE OBJECT OF DEFINING THE THEORETICAL AND PRACTICAL PROBLEMS INVOLVED IN CHARGING FOR THE USE OF ROAD INFRASTRUCTURE IN URBAN AREAS . THE AIMS OF THESE STUDIES SHALL BE AS FOLLOWS : TO MAKE IT POSSIBLE TO DRAW UP A SYSTEM OF CHARGES FOR THE USE OF INFRASTRUCTURE ; TO SETTLE THE DETAILS OF THE ALLOCATION OF THE COSTS OF THAT INFRASTRUCTURE ; AND TO ELABORATE THE MOST APPROPRIATE MEANS FOR THE POSSIBLE INTRODUCTION OF SUCH A SYSTEM . 2 . IN ORDER TO COVER AS WIDE A RANGE OF CASES AS POSSIBLE , MEMBER STATES SHALL , IN SELECTING CASES FOR STUDY AS PROVIDED IN PARAGRAPH 1 AND IN APPORTIONING THE STUDIES AMONG THEMSELVES BY JOINT AGREEMENT , TAKE THE FOLLOWING CRITERIA INTO CONSIDERATION : _ THE SIZE OF THE POPULATION WITHIN THE URBAN AREA ; _ THE EXTENT OF THE URBAN AREA ; _ THE SOCIAL AND ECONOMIC FUNCTIONS OF THE URBAN AREA ; _ THE EXISTENCE OF URBAN AND SUBURBAN RAIL TRANSPORT . 3 . MEMBER STATES SHALL RECEIVE FINANCIAL ASSISTANCE FROM THE COMMUNITY TOWARDS THE COSTS WHICH EACH INCURS BY REASON OF THE APPORTIONMENT OF TASKS PURSUANT TO PARAGRAPH 4 . THE NECESSARY APPROPRIATIONS FOR THIS PURPOSE SHALL BE DULY ENTERED IN THE BUDGET OF THE COMMUNITIES UNDER THE ITEM RELATING TO GENERAL STUDIES AND SURVEYS OF COMMUNITY CONCERN . 4 . IN ORDER TO AVOID DUPLICATION OF WORK , MEMBER STATES SHALL CONSULT TOGETHER ON THE APPORTIONMENT AMONG THEMSELVES OF THE TASK OF STUDYING THE GENERAL THEORETICAL AND PRACTICAL ASPECTS OF THE PROBLEM OF CHARGING FOR THE USE OF ROAD INFRASTRUCTURE IN URBAN AREAS . 5 . MEMBER STATES SHALL SEND STUDIES TO THE COMMISSION BEFORE 1 FEBRUARY 1973 . THE LATTER SHALL PRESENT THE COUNCIL WITH A REPORT ON THE RESULT OF THESE STUDIES ; THIS REPORT SHALL INCLUDE A STATEMENT OF THE CONCLUSIONS TO BE DRAWN THEREFROM AS REGARDS THE POSSIBLE INTRODUCTION UNDER THE COMMON TRANSPORT POLICY OF A SYSTEM OF CHARGING FOR THE USE OF ROAD INFRASTRUCTURE IN URBAN AREAS AND AS REGARDS THE PRINCIPLES OF SUCH A SYSTEM AND THE MEANS FOR PUTTING IT INTO EFFECT " ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 27 JANUARY 1970 . FOR THE COUNCIL THE PRESIDENT A . BERTRAND